Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Applicant’s response filed on 09/19/2022 is acknowledged.
3.	Claims 1-10 are pending and under consideration.
4.	The following rejections are necessitated by the amendment filed on 09/19/2022. 
5.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

6.	Claims 1-2 and 8-9 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Patent Application Publication 2008/0095771 A1 (PTO-892; Reference A) as evidenced by the specification on pages 7-8 and 23. 
	US Patent Application Publication 2008/0095771 teaches treatment of myocardial infarction with full length anti-human CD20 antibody (In particular, paragraphs [0012],[0017], page 5, first column ). The reference teaches that the full length anti-CD20 antibody depletes B cells (In particular, paragraph [0012]). The increasing of fractional shortening is an inherent property of said method because depletion of B cells increases fractional shortening as evidenced by the specification on page 23. 
	The reference teaches administering the antibody to myocardial infarction patients with thrombocytopenia.  The reference also teaches administering the antibodies to patients with reperfusion injuries of myocardial tissues, atherosclerosis, arteriosclerosis cardiovascular ischemia and ischemic re-perfusion disorder.   
	The specification teaches that “In the context of the invention, the term "treating" or "treatment", as used herein, means reversing, alleviating, or inhibiting the progress of the disorder or condition to which such term applies, or one or more symptoms of such disorder or condition. A "therapeutically effective amount" is intended for a minimal amount of active agent which is necessary to impart therapeutic benefit to a subject. For example, a "therapeutically effective amount" to a patient is such an amount which induces, ameliorates or otherwise causes an improvement in the pathological symptoms, disease progression or physiological conditions associated with or resistance to succumbing to a disorder. 
	The specification on page 8 teaches the present invention relates to a method for preventing or treating atherosclerosis in a patient in need thereof comprising the step of depleting the B cells population of said patient. More particularly, the present invention relates to a method for preventing or treating atherosclerosis in a patient in need thereof comprising the step of administrating said patient with a B cell depleting agent.  The method according to the present invention can be supplied to a patient, which has been diagnosed as presenting one of the following coronary disorders: - asymptomatic coronary artery coronary diseases with silent ischemia or without ischemia; - chronic ischemic disorders without myocardial necrosis, such as stable or effort angina pectoris; - acute ischemic disorders without myocardial necrosis, such as unstable angina pectoris; -ischemic disorders with myocardial necrosis, such as ST segment elevation myocardial infarction or non-ST segment elevation myocardial infarction. Indeed, said pathologies are atherosclerosis complications and are thus considered as indicative of atherosclerosis. 
	The reference teachings anticipate the claimed invention.
	Applicant’s arguments filed on 09/19/2022 as applied to the instant rejection are not persuasive.  The reference does not need to be “directed” to the treatment of myocardial infarction.  The reference need only teach administering anti-CD20 antibodies to myocardial infarction patients and there is no argument that the reference does teach treating patients with myocardial infarction induced thrombocytopenia.  The same active method steps with the same compositions are being performed, so the results are inherent. It is noted that the claims do not recite any different steps that would distinguish them from the teachings of the prior art.  Atlas Powder Co. V. IRECO, 51 USPQ2d 1943 (Fed. Cir. 1999) “Artisans of ordinary skill may not recognize the inherent characteristics or functioning of the prior art... However, the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.”
Furthermore, the specification discusses at great length that the treatment of myocardial infarction is actually the treatment of the cause which is atherosclerosis and the reference specifically teaches treating atherosclerosis in addition to treating myocardial ischemia and reperfusion injuries which are caused by myocardial infarction.  All of applicant’s arguments about “immune disorders” are unpersuasive.  Applicant’s attention is drawn to the specification’s definition for what it means to treat.  Applicant’s attention is also drawn to the specific teaching that treating myocardial infarction was treating atherosclerosis.  The specification does not teach that the anti CD20 restores blood flow to the heart after administration during a heart attack.  Attempting to differentiate the teachings of the prior art from the instant claimed invention is unpersuasive.  

7.	Claims 1-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication 2008/0095771 A1 (PTO-892 mailed on 03/17/2022; Reference A) in view of each of US Patent Application Publication 2010/0093636 A1 (PTO-892 mailed on 03/17/2022; Reference B) and White et al. (PTO-892 mailed on 03/17/2022; Reference U) as evidenced by the specification on pages 7-8 and 23.	
	US Patent Application Publication 2008/0095771 teaches treatment of myocardial infarction with full length anti-human CD20 antibody (In particular, paragraphs [0012],[0017], page 5, first column ). The reference teaches that the full length anti-CD20 antibody depletes B cells (In particular, paragraph [0012]). The increasing of fractional shortening is an inherent property of said method because depletion of B cells increases fractional shortening as evidenced by the specification on page 23. 
	The reference teaches administering the antibody to myocardial infarction patients with thrombocytopenia.  The reference also teaches administering the antibodies to patients with reperfusion injuries of myocardial tissues, atherosclerosis, arteriosclerosis cardiovascular ischemia and ischemic re-perfusion disorder.   
	The specification teaches that “In the context of the invention, the term "treating" or "treatment", as used herein, means reversing, alleviating, or inhibiting the progress of the disorder or condition to which such term applies, or one or more symptoms of such disorder or condition. A "therapeutically effective amount" is intended for a minimal amount of active agent which is necessary to impart therapeutic benefit to a subject. For example, a "therapeutically effective amount" to a patient is such an amount which induces, ameliorates or otherwise causes an improvement in the pathological symptoms, disease progression or physiological conditions associated with or resistance to succumbing to a disorder. 
	The specification on page 8 teaches the present invention relates to a method for preventing or treating atherosclerosis in a patient in need thereof comprising the step of depleting the B cells population of said patient. More particularly, the present invention relates to a method for preventing or treating atherosclerosis in a patient in need thereof comprising the step of administrating said patient with a B cell depleting agent.  The method according to the present invention can be supplied to a patient, which has been diagnosed as presenting one of the following coronary disorders: - asymptomatic coronary artery coronary diseases with silent ischemia or without ischemia; - chronic ischemic disorders without myocardial necrosis, such as stable or effort angina pectoris; - acute ischemic disorders without myocardial necrosis, such as unstable angina pectoris; -ischemic disorders with myocardial necrosis, such as ST segment elevation myocardial infarction or non-ST segment elevation myocardial infarction. Indeed, said pathologies are atherosclerosis complications and are thus considered as indicative of atherosclerosis. 
The reference teaches the CD20 binding antibody is administered at a dose in the range of 1 mg to 100 mg, or at flat doses of 200 mg, 100 mg, 50 mg, 25 mg, 10 mg or 5 mg. The patient will typically be administered at least 2 doses of the antibody, in some cases 3, 4 or 5 doses. In one embodiment, the two doses are administered about 2 weeks apart. After the first two doses, additional doses can be administered every 3, 6 or 9 months as needed or for maintenance therapy. 
The claimed invention differs from the prior art in the recitation of wherein the myocardial infarction is a ST segment elevation myocardial infarction of claims 3 and 10; wherein the anti-human CD20 antibody is administered daily of claim 4;   wherein the dose of the anti-human CD20 antibody is 0.01, 0.05, 0.1 or 0.5 mg/day of claim 5; wherein the dose of the anti-human CD20 antibody is 500 mg/day of claim 6; and wherein the dose of the anti-human CD20 antibody is 0.0002 mg/kg to 20 mg/kg of body weight per day of claim 7. 
US Patent Application Publication 2010/0093636 A1 teaches treatment of cardiovascular
disease such as ST segment elevation myocardial infarction and myocardial infarction with a full length anti-CD20 antibody (rituximab) (In particular, see paragraphs [0078],[0079], [110],and [0289]; and claims).
	White et al. teaches that two types of myocardial infarctions are classified based on results from an ECG. More than 3 million people each year have an acute, more severe ST-elevation myocardial infarction (STEMI) and 4 million people have a less severe non-ST-elevated myocardial infarction.  (NSTEMI). (In particular, page 570, whole document). 	
It would have been obvious to one of ordinary skill in the art at the time of invention to have arrived at the claimed invention because US Patent Application Publication 2008/0095771 teaches treatment of myocardial infarction patients with full length anti-human CD20 antibody and US Patent Application Publication 2010/0093636 teaches treatment of cardiovascular disease such as ST segment elevation myocardial infarction with drugs including full length anti-human CD20 (rituximab).  It would have been obvious to have administered full length anti-human CD20 to treat ST segment elevation myocardial infarction as taught by the US Patent Application Publication 2010/0093636 reference.  
It would also have been obvious to one of ordinary skill in the art to have applied the teachings of White et al. to the teachings of US Patent Application Publication 2008/0095771 to result in the combined method of treating a patient with ST segment elevation myocardial infarction with anti-CD20 antibodies because ST elevation myocardial infarctions represent approximately 3/7th of all myocardial infarctions.  It would have been obvious to have treated either type of myocardial infarction with the method of US Patent Application Publication 2008/0095771 but it would have been especially obvious to have treated the most severe type of myocardial infarction with the therapy of US Patent Application Publication 2008/0095771. 
It would also have been obvious to vary the timing of administration based on the disease to be treated because the determination of timing, dosage and frequency of administration of pharmaceutical compositions are art-recognized result-effective variables which would have been routinely determined and optimized in the pharmaceutical art.  The determination of the optimal timing, dosage and frequency are well within the purview of one of ordinary skill in the art at the time the invention was made and lends no patentable import to the claimed invention. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  see MPEP §  2144.05 part II.
From the reference teachings, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the reference, especially in the absence of evidence to the contrary.
Applicant’s arguments filed on 09/19/2022 have been considered, but are not found persuasive.
Applicant argues:
“Claims 1-3 stand rejected under 35 USC § 103(a) as obvious over US patent publication 20080095771 in view of US patent publication 20100093636 and White. This rejection is respectfully traversed. 
The deficiencies of both 20080095771 and 20100093636 are discussed above. Briefly, 20080095771 is focused on the treatment of autoimmune disease and does not teach the treatment of myocardial infarction per se as required in the present claims. And for both 20080095771 and 20100093636: 1) neither reference meets the criteria set forth in Ortho-McNeil Pharm., Inc. v. Mylan Labs., Inc., 520 F.3d 1358, 1364 (Fed. Cir. 2008) (citing KSR, 550 U.S. at 421, 127 S. Ct. 1727) (they do not teach "small" "easily traversed" options); and 2) Applicant has provided strong evidence of objective indicia in the form of the article published by Zouggari, which includes the data of the present application, and the significant recognition afforded that work by peers of skill in the art, including citation and discussion in a recent 2022 review. This should be taken as evidence of non-obviousness. 
White teaches only types of ST-elevation of myocardial infarction and thus does not cure the defects of 20080095771 and 20100093636. In fact, the evidence of objective indicia in the form of significant recent recognition of the work which forms the basis of the present claims by those of skill in the art, there is no combination of 20080095771, 20100093636 and White, or any other reference, which renders the subject matter of the present claims obvious. 
In view of the foregoing, Applicant respectfully requests reconsideration and withdrawal of this rejection.” 

Applicant’s arguments and references are not persuasive.   20080095771 is neither focused on the treatment of autoimmune disease nor does it not teach the treatment of myocardial infarction patients.  Neither the article published by Zouggari nor the arguments about the article is sufficient to overcome the obviousness rejection of the instant claims.  The “evidence of objective indicia in the form of significant recent recognition of the work which forms the basis of the present claims by those of skill in the art” is unpersuasive.  Recognition of work is not a secondary consideration.  
The same composition is being given to the same patient population, so the result is inherent. It is noted that the claims do not recite any difference that would distinguish it from the prior art. Atlas Powder Co. V. IRECO, 51 USPQ2d 1943 (Fed. Cir. 1999) “Artisans of ordinary skill may not recognize the inherent characteristics or functioning of the prior art... However, the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer. “ The Court further held that “this same reasoning holds true when it is not a property but an ingredient which is inherently contained in the prior art”. The treatment activity is a previously unappreciated property in the prior art method. See In re Cruciferous Sprout Litigation, 301 F.3d 1343, 64 USPQ2d 1202 (Fed. Cir. 2002). There are no active steps that make the method any different than that of the prior art. 
Furthermore, Applicant argues that claims 21-23 in 20100093636 do not recite anti-CD20.  However, claim 23 lists categories of second compounds with the list of actual compounds encompassed by the recitation in the specification.  Chan et al. (PTO-892; Reference U) teaches that anti-CD20 is encompassed by an anti-hypertensive. (In particular, whole document).

8.	No claim is allowed.
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
10.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.  The examiner can normally be reached Monday through Friday from 9:30 am to 6:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
November 5, 2022
/Nora M Rooney/
Primary Examiner, Art Unit 1644